Citation Nr: 1342280	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for bronchial asthma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in relevant part, denied an increased evaluation for bronchial asthma and entitlement to TDIU.  The Veteran testified at a Board hearing in November 2010 before the undersigned Veterans Law Judge in Nashville, Tennessee.  A copy of the transcript of that hearing has been associated with the record on appeal.

In February 2011, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  During the pendency of this appeal, jurisdiction over the case was transferred to the RO in Nashville, Tennessee.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1. During the period of this appeal, the Veteran's bronchial asthma has been managed by inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test findings show no worse than FEV-1 (Forced Expiratory Volume in one second) of 77 percent predicted, or FEV-1/FVC (Forced Vital Capacity) of 75 percent.
 
2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire rating period of this appeal, the criteria for a disability rating in excess of 30 percent for bronchial asthma are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2013).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999)

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to initial adjudication.  A December 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA respiratory examinations from January 2008 and May 2011, lay statements, and the Veteran's written statements and testimony.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The January 2008 and May 2011 VA examiners were provided with an accurate history, the Veteran's medical history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds that the examinations are sufficient and adequate for rating purposes.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303. 

The Board has reviewed all of the evidence in the Veteran's claims file, to include VA treatment reports in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal for an increased disability rating for bronchial asthma.

Service connection for bronchial asthma was granted in an August 2006 rating decision that assigned a 30 percent disability evaluation, effective January 18, 2003.  The Veteran submitted a claim for an increased rating in November 2007, stating that the bronchial asthma condition had become worse.  See November 2007 VA Form 21-4138.

The Veteran's service-connected bronchial asthma is rated under Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97.  Under DC 6602, a 30 percent disability rating is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  
After a review of all the evidence, lay and medical, the Board finds the preponderance of the evidence to be against a disability rating in excess of 30 percent for bronchial asthma for the entire rating period.  In January 2008, the Veteran underwent a VA respiratory examination to assess the severity of the bronchial asthma disability.  PFT results indicated a pre-bronchodilation FEV-1 score of 82 percent predicted, a post-bronchodilation FEV-1 score of 99 percent predicted, and a FEV-1/FVC score of 76 percent.  In May 2011, the Veteran underwent a second VA respiratory examination.  PFT results indicated a pre-bronchodilation FEV-1 score of 77 percent predicted, a post-bronchodilation FEV-1 score of 92 percent predicted, and a FEV-1/FVC score of 75 percent.  Thus, none of these results support a disability rating in excess of 30 percent.

Regarding the need for at least monthly visits to a physician for required care of exacerbations, the January 2008 VA examination report indicates that the Veteran's asthma symptoms did not require bed rest or treatment by physician, and there were no reported periods of incapacitation.  The May 2011 VA examination report indicates that the Veteran reported "several" clinical visits per year for exacerbations and had an average of one acute asthma attack per week; however, a review of VA treatment records shows that the Veteran was seen by VA clinicians less frequently.  In 2011, the Veteran presented for asthma-related appointments in March and January.  In 2010, the Veteran was treated on dates in December, October, June, and February.  In February 2009, the Veteran presented with chest pain and shortness of breath, but there is no record of treatment in other months.  There are no asthma-related VA treatment records from 2008, and only one from 2007.  In sum, the weight of the evidence supports finding that the Veteran does not and has not required monthly or more frequent visits to a physician for his bronchial asthma disability.

The record also demonstrates daily use of multiple inhaled medications, including Asmanex, Albuterol, Flunisolide, and Formoterol Fumarate.  The rating criteria, however, explicitly distinguishes between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, DC 6602.  Bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parental) corticosteroids for VA purposes.  Moreover, the May 2011 VA examination report reflects that no systemic therapy is currently prescribed.  In the absence of evidence of the need for systemic corticosteroids, an increased rating is not warranted for any period.

The Board has also considered evaluation under other pertinent diagnostic criteria. Diagnostic Codes 6600-6604 are classified under VA's Rating Schedule as Diseases of the Trachea and Bronchi.  38 C.F.R. § 4.97.  In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6601 (bronchiectasis), 6603 (pulmonary emphysema), and 6604 (chronic obstructive pulmonary disease) are not applicable in this instance, as the evidence does not show that the Veteran has been diagnosed with any of those conditions or anything similar; therefore, evaluation of the asthma under other diagnostic criteria is not warranted. 

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 30 percent for bronchial asthma for any period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma is specifically contemplated by the schedular rating criteria.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  For these reasons, the Board finds that the schedular rating criteria for bronchial asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

TDIU Legal Criteria

A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id. at 363.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

TDIU Analysis

In this case, the Veteran contends that he cannot secure or maintain adequate employment due to his service-connected disabilities.  See January 2009 VA Form 9; November 2007 VA Form 21-4138.  The Veteran stated that he has left three positions on account of knee pain and asthma, and that he has been turned down from other employment positions because potential employers are unwilling to accommodate his service-connected disabilities.  See November 2010 Board hearing transcript, p. 20-21; May 2008 VA Form 9.

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because, while he has five service-connected disabilities, the combined rating of these disabilities do not reach 70 percent.  The combined service-connected disability rating for all service-connected disabilities (bronchial asthma, right and left knee patellar chondromalacia, cholinergic urticarial, and allergic rhinitis) is 50 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  Because the Veteran has five service-connected disabilities, the combined schedular disability rating of all disabilities must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran has an associate's degree in transportation logistics.  See November 2010 Board hearing transcript, p. 20.  Upon discharge from active duty, the Veteran reported working in three positions -as a cook, a "checker/sorter," and a "loader/unloader" - for approximately one year each.  See id. at 20-21; February 2008 VA Form 21-4192.  He stated that he discontinued working in those positions because of knee pain and asthma.  In the time since leaving his most recent position, the Veteran has applied for "over 100 jobs" but has not secured new employment.  See November 2010 Board hearing transcript, p. 20.  He added that he was "suitable" for jobs that would involve his associate's degree, however, after he was interviewed, prospective employers "didn't look any further."  See id.  As the Veteran opined in the May 2008 VA Form 9, potential employers have declined to hire him after seeing "the type of requirements assessed with [the service-connected] disabilities."

In a February 2012 VA addendum opinion to the May 2011 VA examination, the VA examiner opined that "regarding bronchial asthma and allergic rhinitis, the Veteran may experience exacerbation of symptoms if exposed to allergens and therefore should avoid outdoor employment involving work around grasses and trees."  The VA examiner opined that these conditions would have no effect on physical or sedentary employment as long as the Veteran followed his medication routine.  Similarly, the VA examiner opined that cholinergic urticarial would have "no effect on physical or sedentary employment."  

Although the February 2012 VA addendum opinion does not include any statements concerning the Veteran's service-connected knee disabilities, the VA examiner was aware of these disabilities, and other evidence in the record provides guidance on the occupational impairment presented by these disabilities.  See Geib v. Shinseki, No.2012-7164, 2013 WL 5788671, at *4-5 (Fed. Cir. Oct. 29, 2013) (holding that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities").  In the January 2008 VA knee examination report, the VA examiner stated that the Veteran "does not have any problems with activities of daily living," that he "does not use an assistive device," and that "he can walk less than a mile."  The Veteran described pain when walking up and down stairs, and reported a history that included swelling, popping with occasional pain, and locking secondary to pain.  A review of VA treatment records shows that the Veteran has presented to VA medical clinics with complaints of knee pain on several occasions between 2006 and the present.  In addition, December 2007 letters from A.M., M.B., and R.B. all relate observations of the Veteran's knee pain at home and work.  During the November 2010 Board hearing, the Veteran testified to chronic pain in his knees that persisted whether standing or sitting.  See November 2010 Board hearing transcript, p. 12.

In consideration of all the evidence, the Board finds the weight of the evidence is against finding that the Veteran is unable to secure or follow substantially gainful employment by reason of service-connected disabilities.  The Veteran's service-connected bronchial asthma, allergic rhinitis, and cholinergic urticarial disabilities were all directly considered in the February 2012 addendum opinion, and the examiner assessed that none of the disabilities presented symptoms that would interfere with physical or sedentary employment.  Although the Veteran's service-connected knee disabilities were not directly considered by this opinion, the Board has weighed and considered the Veteran's symptoms, including pain on motion, the lay statements in the record, and the relevant VA treatment records.  See Geib, 2013 WL 5788671, at *4-5.  

Here, the Board notes that the Veteran's post-service employment history includes positions like "loader/unloader" and cook that may involve frequent standing and conditions that could exacerbate knee pain; thus, the Board finds that the Veteran is credible to report that he left these positions due to knee pain.  However, the Board also notes that the Veteran has identified potential employment positions that would involve his associate's degree and for which he has been a "suitable" candidate.  Although the Veteran has expressed his belief that his service-connected disabilities have been the deciding factor for potential employers, there is no corroborative evidence to indicate that this was the sole factor why the Veteran did not receive an offer for employment from among the "over 100 jobs" for which he has applied.  However, the evidence does demonstrate that the Veteran was offered - and accepted - five positions since January 2003, when the Veteran became service-connected for five disabilities.  See December 2007 VA Form 21-8940.  Thus, while the Veteran thinks that his voluntary disclosures of his service-connected disabilities have been the reason why he has not been offered a position, the evidence suggests otherwise.  Similar to the factors that the Board considers when determining unemployability under 38 C.F.R. § 4.16(b), potential employers may have weighed other factors including education and employment history when comparing the Veteran to other "suitable" applicants.   In contrast, the lone factor for determining if a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, 5 Vet. App. at 529.  In resolving that question, the Board finds that the Veteran has an associate's degree in transportation logistics, a medical outlook that weighs against finding that the Veteran is unable to secure or maintain employment solely because of his service-connected disabilities, a record of receiving job offers despite being service-connected for five disabilities, and an ability to find job opportunities for which he is a "suitable" candidate.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased disability rating in excess of 30 percent for bronchial asthma is denied.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


